Title: To John Adams from Samuel Adams, 30 September 1776
From: Adams, Samuel
To: Adams, John


     
      My dear sir
      Boston Sept 30 1776
     
     I am much obligd to you for your two Letters of the 8th and 14th of this Month, which I receivd, together, by the last Post. The Caution given in the first of these Letters was well designd; and had it come to me as early as you had Reason to expect it would, I should have been relievd of a full fortnights Anxiety of Mind. I was indeed greatly “concernd” for the Event of the proposd Conferrence with Lord Howe. It is no Complement when I tell you, that I fully confided in the Understanding and Integrity of the Gentlemen appointed by Congress; but being totally ignorant of the Motives which inducd such a Measure, I was fearful lest we might be br’ot into a Situation of great Delicacy and Embarrassment. I perceive that his Lordship would not converse with you as Members of Congress or a Committee of that Body; from whence I concluded that the Conference did not take its Rise on his part. As I am unacquainted with its Origination and the Powers of the Committee, I must contemplate the whole Affair as a Refinement in Policy beyond my Reach, and content my self with remaining in the Dark, till I shall have the Pleasure of seeing you, when, I trust, the Mystery will be fully explaind to me. Indeed I am not so sollicitous to know the Motives from whence this Conference sprang, or the Manner in which it was brought up, as I am pleasd with its Conclusion. The Sentiments and Language of the Committee, as they are related to me, were becoming the Character they bore. They mannagd with great Dexterity. They maintaind the Dignity of Congress, and in my Opinion, the Independence of America stands now on a better footing than it did before. It affords me abundant Satisfaction, that the Minister of the British King, commissiond to require and fondly nourishing the Hopes of receiving the Submission of America, was explicitly and authoritatively assured, that neither the Committee nor that Congress which sent them had Authority to treat in any other Capacity than as Independent States. His Lordship, it seems, “has no Instruction on that Subject”; We must therefore fight it out, and trust in God for Success. I dare assure my self, that the most effectual Care has before this time been taken, for the Continuance and Support of our Armies, not only for the Remainder of the present, but for a future Year. The People will chearfully support their Independence to the utmost. Their Spirits will rise upon their knowing the Result of the late Conference. It has, you may depend upon it, been a Matter of great Expectation. Would it not be attended with a good Effect, if an Account of it was publishd by Authority of Congress? It would, I should think, at least put it out of the Power of disaffected Men (and there are some of this Character even here) to amuse their honest Neighbors with vain hopes of Reconciliation.
     I wish that Congress would give the earliest Notice to this State, of what may be further expected to be done here for the Support of the Army. The Season is advancing or rather passing fast. I intended when I sat down to have written you a long Epistle, but I am interrupted: I have a thousand Avocations which require my Attention. Many of them are too trifling to merit your Notice. Adieu, my Friend. I hope to see you soon.
     
      SA
     
    